Sutton, J.
The facts of this case are identical with the facts in the case of Harris v. Houston, ante, except as to the amount of wages claimed by the plaintiff laborer. The decision in that case is controlling in this case, and it necessarily follows that the judge of the superior court erred in denying defendants’ petition for certiorari and in affirming the judgment of the justice’s court dismissing the counter-affidavit interposed by the defendants.

Judgment reversed.


Jenhins, P. J., and Stephens, J., concur.